DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Response to Amendment
The amendment filed on 11/19/2021 has been entered. Claims 1, and 3-21 remain pending in the application. The applicant’s amendments to the claims have overcome the previous 35 U.S.C 112 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed).

Regarding claim 1, Seyed teaches an acoustic coupling component comprising (abstract, ex: An ultrasonic probe for coupling acoustic signals between the probe and a medium): an electroactive material actuator comprising (Figure 1, element 4, see col 5, lines 10-37): a structure, the structure comprising at least a first electroactive material layer and a second material layer (Figure 2, elements 6 and 8, see col 5, lines 10-37 and col 6, lines 30-46, ex: The ultrasonic probe 1 has a piezoelectric element 4 having a plurality of piezoelectric layers (two layers 6, 8 in FIG. 1, each having a different acoustic impedance and thickness) stacked together. The piezoelectric layer 6 is made of a piezoelectric composite material. The piezoelectric layer 8 is made of solid piezoelectric material; Finally, the thickness of the composite layer is selected), wherein the second material layer has a different acoustic impedance than the first electroactive material layer (col 5, lines 10-37, ex: two layers 6, 8 in FIG. 1, each having a different acoustic impedance and thickness), wherein the electroactive material actuator is arranged to receive an ultrasound signal (see col 4, line 64 to col 5 line 8 and col 10, lines 30-41), wherein the ultrasound signal has a frequency from an ultrasound transducer arrangement (see col 4, line 64 to col 5 line 8 and col 10, lines 30-41), and wherein 

Regarding claim 4, Seyed teaches The acoustic coupling component as claimed in claim 1, 4Application Serial No.: 16/461,820 Response to Non-Final Office Action mailed on March 18, 2021 Docket No.: 2016P01083WOUS wherein the first electroactive material layer has at least one associated actuator electrode (Figure 1, elements 10, 12, and 14; see col 5, lines 10-37 and col 6, lines 11-30), and wherein the second material layer is a passive layer (see col 6, lines 11-30).

Regarding 7, Seyed teaches the acoustic coupling component as claimed in claim 6, wherein the filler particles comprise ceramic particles. (see col 6, lines 31-46).



Regarding claim 11, Seyed teaches an ultrasound device, comprising: a transducer arrangement (Figure 1, see col 5, lines 10-37 and col 5, lines 38-45); 20and the acoustic coupling component as claimed in claim 1, wherein the acoustic coupling component is arranged to be positioned between the ultrasound transducer arrangement and the material (col 1, lines 22-39; “efficient acoustic coupling between the ultrasonic probe (including a transducer) and the propagating medium (tissue) is required.”).

Regarding claim 12, Seyed teaches the ultrasound device as claimed in claim 11, wherein the acoustic coupling component is an acoustically transmissive window over the ultrasound transducer arrangement. (see col 2, lines 37-56 and col 7, lines 23-46).

Regarding claim 15, Seyed teaches the acoustic coupling component as claimed in claim 1, wherein the material is to be imaged or treated (col 1, lines 22-39; “efficient acoustic coupling between the ultrasonic probe (including a transducer) and the propagating medium (tissue) is required.”).

Regarding claim 16, Seyed teaches the acoustic coupling component as claimed in claim 1, wherein the first electroactive material layer has at least one first associated actuator electrode (Figure 1, elements 10, 12, and 14 see col 5, lines 10-37 and col 6, lines 11-30), wherein the second material layer is an electroactive material layer (Figure 1, see col 5, lines 10-37 and col 6, lines 11-30), and wherein the second material layer has at least one second associated actuator electrode (Figure 1, elements 10 and 12; see col 5, lines 10-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Hall et al (US Pub No. US 2014/0276247).


Hall, in the same field of endeavor in the subject of ultrasound transducer device, wherein the first electroactive material layer comprises a Polyvinylidene fluoride (PVDF) electroactive polymer material (see paragraph 0092), and wherein the second material layer comprises a silicone dielectric electroactive polymer material (see paragraph 0105, “layer may be comprised of a silicon-based material”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Hall to provide a first electroactive material layer comprises a Polyvinylidene fluoride (PVDF) electroactive polymer material, and wherein the second material layer comprises a silicone dielectric electroactive polymer material. Doing so would result in higher efficiency, reliability, and fast response time. By using the silicone dielectric electroactive polymer, the layer will be able to produce repeatable actuation, and by using PVDF electroactive polymer, the layer will be able to exhibits strong electric response. 

Regarding claim 14, Seyed teaches the ultrasound device as claimed in claim 11, however, Seyed fails to explicitly teach wherein the ultrasound transducer arrangement is arranged to generate ultrasound waves, wherein the ultrasound waves have a particular 
Hall, in the same field of endeavor, teaches wherein the ultrasound transducer arrangement is arranged to generate ultrasound waves (see paragraph 0158, ex: “The use of pulsed subthermal high frequency ultrasound at about 1 to 5 MHz at 20% duty factors in the range of 0.5 w/cm.sup.2 is also effective in stimulating tissue regeneration and is often used in this application”. The examiner interpreted the limitation “minimum wavelength” as the frequency of the ultrasound waves which corresponds to low wavelength in the body. As the example provided in the applicant’s specification, where the 7-12 MHZ ultrasound wave range corresponds to a wavelength about 0.1-0.2mm, then the 5MHZ frequency would corresponds to even lower wavelength in the body), wherein the ultrasound waves have a particular wavelength, wherein the first electroactive material layer comprises filler particles, and wherein the filler particles have a maximum linear dimension of less than 20% of the particular wavelength (see paragraph 0105, ex: “Typically, a particle size of 0.5 to 5 microns is used, and a filler in the range of 5 to 30% by volume is used although other percentages may be appropriate based on the material and particle size”. The examiner interpreted this limitation as the maximum particle size in the layer. As the example provided in the applicant’s specification, where the maximum particle size is 0.02mm or even 0.01mm, then the particle size of 0.5 to 5 microns is within the maximum particle size).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Hall to 

Claims 5-9 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Li et al (US Pub No. US 2014/0265728).

Regarding 5, Seyed teaches the acoustic coupling component as claimed in claim 4, however, Seyed fails to explicitly teach wherein the structure comprises a top layer, a bottom layer, and a middle layer, wherein the top layer and the bottom layer have a first acoustic impedance, wherein the middle layer has a second acoustic impedance, and wherein the second acoustic impedance is lower than the first acoustic impedance. 
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the structure comprises a top layer, a bottom layer, and a middle layer, wherein the top layer and the bottom layer have a first acoustic impedance, wherein the middle layer has a second acoustic impedance, and wherein the second acoustic impedance is lower than the first acoustic impedance (see paragraphs 0020 and 0023, ex: FIGS. 2A and 2B is shown with only the first layer 220 and the second layer 224, more than two layers may be alternatively utilized in accordance with the disclosed technology. The first layer 220 can comprise, for example, water or any other suitable liquid having an acoustic impedance that is relatively similar to the acoustic impedance of the second layer 224. ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide layered structure comprises a top and bottom layer of first acoustic impedance and a middle layer of second, lower acoustic impedance. Doing so would increase the efficiency of the acoustic wave transmission. By adding a middle layer, it will improve the acoustic impedance matching between the top and bottom layers.

Regarding 6, Seyed teaches the acoustic coupling component as claimed in claim 1, however, Seyed fails to explicitly teach wherein the first electroactive material layer or the second material layer comprise filler particles.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches the wherein the first electroactive material layer or the second material layer comprise filler particles (See paragraph 0024, ex: the first layer 220 can be doped with a plurality of micron-sized particles and a plurality of nano-sized particles.).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide first electroactive material layer or the second material layer comprise filler particles. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 7, Seyed teaches the acoustic coupling component as claimed in claim 6, wherein the filler particles comprise ceramic particles. (see col 6, lines 31-46).

Regarding claim 8, Seyed teaches a component as claimed in claim 6, the acoustic coupling component as claimed in claim 6, further comprising a segmented electrode arrangement, wherein the segmented electrode arrangement is associated with the first electroactive material layer. (Figure 1, see col 5, lines 10-37).

Regarding 9, Seyed teaches the acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the electroactive material actuator comprises the first electroactive material layer with the filler particles and a third electroactive material layer without the filler particles.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the electroactive material actuator comprises the first electroactive material layer with the filler particles and a third electroactive material layer without the filler particles (see paragraph 0024; the filler particles are added only to the first layer to reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide wherein the electroactive material actuator comprises the first electroactive material layer with the filler particles and a third electroactive material layer without the filler particles. 

Regarding 17, Seyed teaches the acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the filler particles are arranged to tune the acoustic impedance.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the filler particles are arranged to tune the acoustic impedance. (See paragraph 0024).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide filler particles for tuning the acoustic impedance. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 18, Seyed teaches the acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the filler particles comprise metal particles coated with a non-conductive coating.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the filler particles comprise metal particles coated with a non-conductive coating (paragraph 0029).


Regarding 19, Seyed teaches the acoustic coupling component as claimed in claim 1, however, Seyed fails to explicitly teach wherein the first electroactive material layer and the second material layer comprise filler particles.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches the wherein the first electroactive material layer or the second material layer comprise filler particles (See paragraph 0028, ex: he first layer 420 can be a matching layer configured for use with ultrasound having a matrix material 427 doped or filled with a first set of particles 428 (hereinafter "first particles") and a second set of particles 429 (hereinafter "second particles")).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide first electroactive material layer and the second material layer comprise filler particles. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.


Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the filler particles are arranged to tune the acoustic impedance. (See paragraph 0024).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide filler particles for tuning the acoustic impedance. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 21, Seyed teaches the acoustic coupling component as claimed in claim 6, however, Seyed fails to explicitly teach wherein the filler particles comprise metal particles coated with a non-conductive coating.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the filler particles comprise metal particles coated with a non-conductive coating (paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide filler particles comprise metal particles. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Van Den Ende et al (US Patent No. 10575780, hereinafter, Van).

Regarding claim 10, Seyed teaches the acoustic coupling component as claimed in claim 1, however, Seyed fails to explicitly teach wherein the controller circuit controls the electroactive material actuator to implement shape control of the first electroactive material layer, and wherein the shape control results in the resonant frequency tuning.
Van, in the same field of endeavor in the subject of electroactive material actuator, teaches wherein the controller circuit controls the electroactive material actuator to implement shape control of the first electroactive material layer, and wherein the shape control results in the resonant frequency tuning (col 6, lines 45-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Van to provide controller circuit controls the electroactive material actuator to implement shape control of the first electroactive material layer, and wherein the shape control results in the resonant frequency tuning. Doing so would increase the accuracy of imaging or treatment of the tissue. 


Van, in the same field of endeavor in the subject of electroactive material actuator, teaches the acoustic coupling component is spaced from the transducer arrangement (see col 10, lines 38-51; “actuator 5 which is of electroactive polymer material and is arranged with respect to the physiological parameter sensor 3 in such a way that adjustment of the position of the actuator 5 results in a change in the distance between the sensor element 12 and the user's body”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Van to provide an acoustic coupling component is spaced from the transducer arrangement. Doing so would increase the accuracy of imaging or treatment of the tissue. By spacing the component from the ultrasound arrangement, it would result in covering more surface area and prevent ultrasound wave scattering.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/19/2021 with respect to the 112(b) rejection of claims 1 and 3-21 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The applicant argued that the primary reference used In the 102 rejection does not teach resonant frequency tuning by change of layer thickness. However, Seyed teaches the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793